Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites “The method according to claim 1, further comprising: when a luminance of a fingerprint capturing area of the touch screen is a first luminance value, adjusting a luminance of an area in the touch screen except the fingerprint capturing area to a fourth luminance value which is lower than the first luminance value or the second luminance value”. Claim 7 depend from claim 1.  Claim 1 recites in part “adjusting the luminance of an area in the fingerprint capturing area except the touch position to a third luminance value in response to adjusting the luminance of the touch position to the second luminance value, where the third luminance value is lower than the first luminance value or the second luminance value”.  
an area in the touch screen except the fingerprint capturing area” is adjusted to both a third luminance value and a fourth luminance value.  However, nowhere in the specification describes an area outside of the fingerprint capturing area to be both a third luminance and a fourth luminance at the same time. As such, it is not clear as to how an area of the touch screen is adjusted to be a third and fourth luminance simultaneously.  Therefore, claim 7 fails to comply with the enablement requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “The method according to claim 1, further comprising: when a luminance of a fingerprint capturing area of the touch screen is a first luminance value, adjusting a luminance of an area in the touch screen except the fingerprint capturing area to a fourth luminance value which is lower than the first luminance value or the second luminance value”. Claim 7 depend from claim 1.  Claim 1 recites in part “adjusting the luminance of an area in the fingerprint capturing area except the touch position to a third luminance value in response to adjusting the luminance of the touch position to the second luminance value, where the third luminance value is lower than the first luminance value or the second luminance value”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0102597; hereinafter Lu) in view of Liu et al. (US 2017/0242533; hereinafter Liu).
Regarding claim 1:
Lu discloses a method for fingerprint capturing, applied to an electronic device comprising a touch screen (see Fig. 2), the method comprises:
when a luminance of a fingerprint capturing area of the touch screen is a first luminance value, adjusting the luminance of the fingerprint capturing area to a second luminance value in response to detecting a touch operation on the fingerprint capturing area, wherein the second luminance value is greater than the first luminance value (see Fig. 2, steps S201-S203 and paragraphs 34-36; current brightness of the one or more pixel corresponds to the first luminance; the maximum or target brightness corresponds to the second luminance); and
capturing a fingerprint image corresponding to the touch operation under the second luminance value via a fingerprint sensor, wherein the fingerprint sensor is disposed below the fingerprint capturing area (see paragraph 28).
Lu does not disclose the method, further comprising:
adjusting the luminance of an area in the fingerprint capturing area except the touch position to a third luminance value in response to adjusting the luminance of the touch position to the second luminance value, wherein the third luminance value is lower than the first luminance value or the second luminance value.
In the same field of endeavor, Liu discloses a method comprising:
adjusting the luminance of an area in the fingerprint capturing area except the touch position to a third luminance value in response to adjusting the luminance of the touch position to the second luminance value, wherein the third luminance value is lower than the first luminance value or the second luminance value (see paragraph 10; “the active matrix organic light emitting display panel is configured to turn off image display in a plurality of AMOLED subpixels substantially outside at least a portion of the touch area”; “turning off image display” correspond to adjusting the luminance of an area to a third luminance value).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method Lu to include adjusting the luminance of an area in the fingerprint capturing area except the touch position to a third luminance value in response to adjusting the luminance of the touch position to the second luminance value, wherein the third luminance value is lower than the first luminance value or the second luminance value, as taught by Liu. One of ordinary skill in the art would have been motivated to do this because power consumption can be further reduced by only illuminating the touch area (see Liu, paragraph 111).
Regarding claim 4:
Lu and Liu disclose all the features in claim 1.  Lu further discloses the method, wherein the fingerprint capturing area is illuminated to the first luminance value under at least one of the following conditions: the touch screen displays a lock release interface, a predetermined touch operation on the touch screen is detected, a pressing operation on a HOME button is detected, a predetermined gesture is detected, and a predetermined tapping signal is detected (see paragraph 41; the first brightness corresponds to the first luminance, which is triggered by a touch operation).
Regarding claim 8:
Lu and Liu disclose all the features in claim 1.  Lu further discloses method, wherein the electronic device further includes a processor (see Fig. 7, processor 100), the touch screen further includes a touch panel (see paragraph 29; “the fingerprint-detection area may be part or all of the display area of the display screen”); and the processor illuminates the fingerprint capturing area to the first luminance value (see paragraph 29 or 41);
adjusting the luminance of the fingerprint capturing area to the second luminance value, and capturing the fingerprint image corresponding to the touch operation under the second luminance value via the fingerprint sensor (see Fig. 2, step S203 or Fig. 3, step S303), comprises:
transmitting, by the touch panel of the touch screen, an interrupt request to the processor (see Fig. 2, step S202 or Fig. 3, step S302);
in response to receiving the interrupt request, adjusting, by the processor, the luminance of the fingerprint capturing area to the second luminance value, and instructing, by the processor, the fingerprint sensor to capture the fingerprint image (see Fig. 2, step S203 or Fig. 3, step S303); and
capturing, by the fingerprint sensor, the fingerprint image of at least one finger irradiated by light emitted from the fingerprint capturing area (see paragraph 76).
Regarding claim 10:
Claim 10 recites similar limitations as claims 1 and 8. Hence, claim 10 is rejected under the same reasons as discussed above in claims 1 and 8.
Regarding claim 13:
Claim 13 recites similar limitation as claim 4. Hence, claim 13 is rejected under the same reason as discussed above in claim 4.
Regarding claim 15:
Claim 15 recites similar limitations as claim 1. Hence, claim 15 is rejected under the same reason as discussed above in claim 1.
Claims 2, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Liu as applied to claim 1 above, and further in view of Wu et al. (US 2020/0226404; hereinafter Wu).
Regarding claim 2:
Lu and Liu disclose all the features in claim 1. However, Lu and Liu do not discloses the method, further comprising:
determining a touch position of at least one finger on the fingerprint capturing area in response to detecting the touch operation on the fingerprint capturing area, wherein adjusting the luminance of the fingerprint capturing area to the second luminance value comprises: adjusting the luminance of the touch position to the second luminance value.
In the same field of endeavor, Wu discloses a method, comprising: determining a touch position of at least one finger on the fingerprint capturing area in response to detecting the touch operation on the fingerprint capturing area (see paragraph 100; “the fingerprint capturing system may obtain information about touch points at which the user presses the display screen, and further determine the pressing region of the user on the display screen according to coordinate information of the touch points”),
wherein adjusting the luminance of the fingerprint capturing area to the second luminance value comprises: adjusting the luminance of the touch position to the second luminance value (see paragraph 126; .’’only sensing regions of the effectively pressed fingerprint sensors may be controlled to be illuminated, instead of illuminating sensing regions of all the fingerprint sensors”; also see paragraph 85; “additionally provided excitation source for fingerprint detection” suggests that the light for fingerprint detection is modified).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Lu in view of Liu to include determining a touch position of at least one finger on the fingerprint capturing area in response to detecting the touch operation on the fingerprint capturing area, wherein adjusting the luminance of the fingerprint capturing area to the second luminance value comprises: adjusting the luminance of the touch position to the second luminance value, as taught by Wu. One of ordinary skill in the art would have been motivated to do this because fingerprint capturing is performed only by the effectively pressed fingerprint sensor, which is beneficial to reducing power consumption of a terminal (see Wu, paragraph 58).
Regarding claim 9:
Lu and Liu discloses all the features in claim 8. However, Lu and Liu do not discloses the method, further comprising:
determining, by the processor, a touch position of the at least one finger in response to receiving the interrupt request;
wherein adjusting, by the processor, the luminance of the fingerprint capturing area to the second luminance value comprises: adjusting, by the processor, a luminance of the touch position to the second luminance value.
In the same field of endeavor, Wu discloses a method, comprising:
determining, by the processor (see paragraph 45), a touch position of the at least one finger in response to receiving the interrupt request (see paragraph 100; “the fingerprint capturing system may obtain information about touch points at which the user presses the display screen, and further determine the pressing region of the user on the display screen according to coordinate information of the touch points”);
wherein adjusting, by the processor, the luminance of the fingerprint capturing area to the second luminance value comprises: adjusting, by the processor, a luminance of the touch position to the second luminance value (see paragraph 126; .’’only sensing regions of the effectively pressed fingerprint sensors may be controlled to be illuminated, instead of illuminating sensing regions of all the fingerprint sensors”; also see paragraph 85; “additionally provided excitation source for fingerprint detection” suggests that the light for fingerprint detection is modified).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Lu in view of Liu to include determining, by the processor, a touch position of the at least one finger in response to receiving the interrupt request; wherein adjusting, by the processor, the luminance of the fingerprint capturing area to the second luminance value comprises: adjusting, by the processor, a luminance of the touch position to the second luminance value, as taught by Wu. One of ordinary skill in the art would have been motivated to do this because fingerprint capturing is performed only by the effectively pressed fingerprint sensor, which is beneficial to reducing power consumption of a terminal (see Wu, paragraph 58).
Regarding claim 11:
Claim 11 recites similar limitation as claim 2. Hence, claim 11 is rejected under the same reason as discussed above in claim 2.
Claims 5, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Liu as applied to claim 1 above and further in view of Zhou (US 2019/0018945), and further in view of Shim et al. (US 2018/0181733; hereinafter Shim).
Regarding claim 5:
Lu and Liu disclose all the features in claim 1. However, Lu and Liu do not disclose the method, comprising:
parsing the fingerprint image of at least one finger performing the touch operation to obtain at least one fingerprint feature set; and when the number of the fingers is greater than or equal to two, determining the fingerprint feature set with the most fingerprint features as a target fingerprint feature set, matching the target fingerprint feature set with pre-stored fingerprint feature sets.
However, in the same field of endeavor, Zhou discloses a method comprising: 
parsing the fingerprint image of at least one finger performing the touch operation to obtain at least one fingerprint feature set (see Fig. 3, step 301 and paragraph 51; “the terminal can extract the number of feature points of the fingerprint(s) of the finger pressing the fingerprint recognition module and determine whether the number of the feature points”); and
determining the fingerprint feature set with the most fingerprint features as a target fingerprint feature set, matching the target fingerprint feature set with pre-stored fingerprint feature sets (see Fig. 3, steps 303-304 and paragraphs 34-45; steps 303-304 correspond to steps 101 to 103 of Fig. 1A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Lu in view of Liu to include parsing the fingerprint image of at least one finger performing the touch operation to obtain at least one fingerprint feature set; and determining the fingerprint feature set with the most fingerprint features as a target fingerprint feature set, matching the target fingerprint feature set with prestored fingerprint feature sets, as taught by Zhou. One of ordinary skill in the art would have been motivated to do this because matching success rate between the target fingerprint feature set and the pre-stored fingerprint feature sets can be improved; hence, the efficiency of the fingerprint unlocking can be improved (see Zhou, paragraph 46).
Lu, Liu, and Zhou do not disclose the method comprising: when the number of the fingers is greater than or equal to two.
However, in the same field of endeavor, Shim discloses a method comprising: when the number of the fingers is greater than or equal to two (see paragraph 110; “a plurality of fingerprints, i.e., at least two fingerprints can be recognized in the recognition step S20”), determining the fingerprint feature set with a target fingerprint feature set, matching the target fingerprint feature set with pre-stored fingerprint feature sets (see paragraph 110; “Alternatively, in the authentication step S30, a single fingerprint can also be authenticated according to a required authentication level”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Lu, Liu, Zhou and Shim to realize the step of when the number of the fingers is greater than or equal to two, determining the fingerprint feature set with the most fingerprint features as a target fingerprint feature set, matching the target fingerprint feature set with pre-stored fingerprint feature sets. The combination would have yielded a predictable result of quickly authenticating a user with concurrent fingerprint inputs.
Regarding claim 6:
Lu, Liu, Zhou, and Shim disclose all the features in claim 5. Shim further discloses the method, wherein the method further comprises:
performing at least one of following actions when the target fingerprint feature set matches a pre-stored fingerprint feature set:
starting applications corresponding to the number of the fingers touched on the fingerprint capturing area (see paragraph 129; “To launch applications connected to the hidden icons h, the smart watch 100 may request the user to recognize and authenticate a finger [S20 and S30”);
starting an application corresponding to the target fingerprint feature set (see Fig. 14 and paragraph 122);
starting an application corresponding to a touch position that corresponds to the target fingerprint feature set (see paragraph 127; “the smart watch 100 can recognize the user's fingerprint [S20] and at the same time, recognize the movement of the user's finger [S21]”); and
displaying a system desktop on the touch screen and displaying an application icon of a target application.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Lu in view of Liu and Zhou such that performing at least one of following actions when the target fingerprint feature set matches a pre-stored fingerprint feature set: starting applications corresponding to the number of the fingers touched on the fingerprint capturing area; starting an application corresponding to the target fingerprint feature set; starting an application corresponding to a touch position that corresponds to the target fingerprint feature set; and displaying a system desktop on the touch screen and displaying an application icon of a target application, as taught by Shim. One of ordinary skill in the art would have been motivated to do this because a device with convenient user interface can be realized (see Shim, paragraph 127).
Regarding claim 14:
Claim 14 recites similar limitations as claim 5. Hence, claim 14 is rejected under the same reasons as discussed above in claim 5.
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Applicant argues that “Liu’s turning off image display in a plurality of AMOLED subpixels substantially outside at least a portion of the touch area cannot teach nor correspond to adjusting the luminance of an area to a lower luminance value”.  
However, Examine respectfully disagrees.  Based on the broadest reasonable interpretation, “a third luminance value is lower than first luminance value or the second luminance value” includes a zero luminance value.  Turning off the image display in area outside of the touch area in Liu is essentially applying a zero luminance value to that area.  In addition, nowhere in the claim 1 further limits that “a third luminance value” is not a zero luminance value or “a third luminance value” is greater than zero and less than first luminance value or the second luminance value”.  
Furthermore, in paragraph 70 of the instant application, there describes “The third luminance value may be the lowest luminance value that the touch screen can display, or may be zero (that is a black screen), which is not limited here”.  As shown, Applicant’s disclosure specifies that “the third luminance value” includes a zero luminance value.  
Therefore, the combination of Lu and Liu discloses all the features in claim 1.  Claims 1, 4, 8, 10, 13 and 15 are not patentable over Lu in view of Liu; claims 2, 9, and 11 are not patentable over Lu in view of Liu and Wu; claims 5, 6, and 14 are not patentable of Lu in view of Liu, Wu, Zhou, and Shim. See details above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625